DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In response to Applicant’s claims filed on December 27, 2021, claims 1-20 are now pending for examination in the application.

Response to Arguments
This office action is in response to amendment filed 12/27/2021. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Yadwadkar et al. (US Patent No. 8856335) in view of Amarendren et al.  (US Pub. No. 20160078245).  The Haustein et al. reference has been added to address the amendment of performance rank.

Applicant’s arguments:
In regards to claim 1 applicant argues his amendment to the claims at issue as a practical application that is significantly more.  For example, the current disclosure has remarkable superiority in reducing data length and increasing data savings ratio. The data savings ratio may be calculated from the size of I/O data divided by the size of deduplicated data. See Specification, paragraph [0035]. Accordingly, claim 1 is directed to improving the efficiency of a data storage system. Thus, even if claim 1 arguably recites a judicial exception under Step 2A Prong One, claim 1 recites a practical application of the purported judicial exception under Step 2A Prong Two — emphasis added) and as recited in claim 1. 

Examiner’s Reply:
Applicant argues that the claim comprises statutory subject matter. Examiner respectfully disagrees. If a claim limitation, under its broadest reasonable interpretation, covers a mental process (eg determine how to chunk and compress data), then it falls within the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-10 and 16-20) and system (claims 11-15), are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of data analysis and manipulation (e.g. deduplication), which falls into the "Mental Process," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of analyzing data and deduplication, which falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A method to improve efficiency of a data storage system, the method comprising: receiving, by a hardware processor, input/output (I/O) data; in response to receiving the I/O data, collecting performance data of a network associated with the data storage system; analyzing the performance data to determine behavior of the network based on performance metrics by applying a rules-based machine learning algorithm; determining a rank of a plurality of ranks associated with the behavior of the network based on the analyzing the performance data; determining an optimal data block size based on the rank, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the rank; and deduplicating the I/O data, wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size. 


With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to data deuplication and performance analysis, from a computer, a processor, a computer readable storage medium (claims 1, 11, and 16). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0024], " an information handling system described in FIGS. 1-3. In some embodiments, The systems and methods of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to data depulication and performance analysis, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 1-3) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation receiving, analyzing, determining, and deduplicating are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-10, 12-15, and 17-20 recite steps such as a performance analysis and data deduplication. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to
amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-9, 11, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) in view of Amarendren et al.  (US Pub. No. 20160078245).

With respect to claim 1, Yadwadkar et al. teaches a method to improve efficiency of a data storage system, the method comprising: 

receiving, by a hardware processor (Processor, See Fig. 2), input/output (I/O) data (Column 6 Lines 6-24 discloses metrics such as I/O data); 

in response to receiving the I/O data, collecting performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels); 

analyzing the performance data to determine behavior of the network according to performance metrics by applying a rules-based machine learning algorithm (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics).  Yadwadkar et al. does not disclose a performance rank.
However, Amarendren et al. teaches determining a performance rank of a plurality of ranks associated with the behavior of the network based on the analyzing the performance data (and Paragraph 230 discloses performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc. and Paragraph 330 discloses select the encryption algorithm based on a preference, weighting, ranking, or other factor associated with the satisfied encryption rules);

determining an optimal data block size based on the performance rank of the performance ranks, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the performance rank (Paragraph 258 discloses Policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object and Paragraph 258 further discloses data blocks, deduplication block size); and 

deduplicating the I/O data, wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size (Paragraph 207 discloses “target-side” deduplication by deduplicating data and Paragraph 188 discloses any of the above types of backup operations can be at the volume-level, file-level, or block-level. Volume level backup operations generally involve the copying of a data volume (e.g., a logical disk or partition) as a whole. In a file-level backup, the information management system 100 may generally track changes to individual files, and includes copies of files in the backup copy. In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Amarendran et al. (data storage).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Amarendran et al.  Paragraphs 6-18.  

Yadwadkar et al. as modified by Amarendran et al. teaches all the limitations of claim 1.  With respect to claim 3, Yadwadkar et al. teaches the method of claim 1, further comprising collecting performance data of hardware and software components of the data storage system (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

Yadwadkar et al. as modified by Amarendran et al. teaches all the limitations of claim 1.  With respect to claim 4, Yadwadkar et al. teaches the method of claim 1, wherein the performance metrics include round trip time, TCP/IP packet loss, and re-transmissions (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

Yadwadkar et al. as modified by Amarendran et al. teaches all the limitations of claim 1.  With respect to claim 5, Yadwadkar et al. teaches the method of claim 1, wherein the data deduplication level is an inverse of the rank (See Column 13 Lines 43-60 the planner engine 340 may rank the proposed states/solutions based only on the evaluation values since each evaluation value already considers SLO, cost, and optimization goal characteristics).  


	Yadwadkar et al. as modified by Amarendran et al. teaches all the limitations of claim 7.  With respect to claim 8, Yadwadkar et al. teaches the method of claim 7, wherein the data deduplication levels have a one to one mapping with the optimal data block sizes (Column 28 Lines 31-41 discloses determining a mapping function for mapping a plurality of input metrics to an output metric).

Yadwadkar et al. as modified by Amarendran et al. teaches all the limitations of claim 7.  With respect to claim 9, Yadwadkar et al. teaches the method of claim 8, wherein ordering of the data deduplication levels is an inverse of a particular ordering of the performance ranks (See Column 13 Lines 43-60 the planner engine 340 may rank the proposed states/solutions based only on the evaluation values since each evaluation value already considers SLO, cost, and optimization goal characteristics).  

Examiner notes that Claim 11 is essentially the same as claim 1 except that it is directed to a system performing the steps of claim 1.
	
With respect to claim 11, Yadwadkar et al. teaches a data storage system configured to maintain data in a persistent storage subsystem, the data storage system comprising: 

a processor (Processor, See Fig. 2); and 

a memory (memory, See Fig. 2) having code stored thereon that, when executed by the processor, performs a method including: 

receiving I/O data (Column 6 Lines 6-24 discloses metrics such as I/O data);

in response to the receiving the I/O data, collecting performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels); 

analyzing the performance data to determine network behavior based on performance metrics by applying a rules-based machine learning algorithm; determining a rank associated with the network behavior based on the analyzing (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics) .  Yadwadkar et al. does not disclose a performance rank.
However, Amarendren et al. teaches determining a performance rank of a plurality of ranks associated with the behavior of the network based on the analyzing the performance data (and Paragraph 230 discloses performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc. and Paragraph 330 discloses select the encryption algorithm based on a preference, weighting, ranking, or other factor associated with the satisfied encryption rules);

determining an optimal data block size based on the performance rank of the performance ranks, wherein the optimal data block size corresponds to a data deduplication level, and wherein the data deduplication level is mapped to the performance rank (Paragraph 258 discloses Policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object and Paragraph 258 further discloses data blocks, deduplication block size); and 

deduplicating the I/O data, wherein the deduplicating includes partitioning the I/O data into a first plurality of data blocks of the optimal data block size (Paragraph 207 discloses “target-side” deduplication by deduplicating data and Paragraph 188 discloses any of the above types of backup operations can be at the volume-level, file-level, or block-level. Volume level backup operations generally involve the copying of a data volume (e.g., a logical disk or partition) as a whole. In a file-level backup, the information management system 100 may generally track changes to individual files, and includes copies of files in the backup copy. In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Amarendran et al. (data storage).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Amarendran et al.  Paragraphs 6-18.  

	
	Yadwadkar et al. as modified by Ram teaches all the limitations of claim 1.  With respect to claim 14, Yadwadkar et al. teaches the data storage system of claim 11, wherein the memory having code stored thereon, when executed by the processor, performs the method further comprising collecting performance data of hardware and software components of the data storage system (See Column 24 Lines 44-65 discloses A SLO metric may relate to a storage system characteristic or attribute, such as a performance or protection metric).

	With respect to claim 16, Yadwadkar et al. teaches a method of improving efficiency of a data storage system, the method comprising: 

collecting, by a hardware processor (Processor, See Fig. 2), performance data of a network associated with the data storage system (Column 34 Lines 25-48 discloses metrics of hardware and/or software components including network utilization levels) in response to receiving I/O data (Column 6 Lines 6-24 discloses metrics such as I/O data); 

analyzing the performance data according to performance metrics to determine network behavior (See Column 28 Lines 63-66 discloses machine learning regards the use of algorithms and/or techniques that allow computer hardware and/or software to determine system behaviors and characteristics).  Yadwadkar et al. does not disclose a performance rank.
However, Amarendren et al. teaches determining a performance rank of the network behavior based on the analyzing, wherein the performance rank identifies an optimal deduplication level (and Paragraph 230 discloses performance of information management system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc. and Paragraph 330 discloses select the encryption algorithm based on a preference, weighting, ranking, or other factor associated with the satisfied encryption rules); and 

determining an optimal data block size based on the optimal deduplication level (Paragraph 258 discloses Policies can additionally specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object and Paragraph 258 further discloses data blocks, deduplication block size).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) with Amarendran et al. (data storage).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Amarendran et al.  Paragraphs 6-18.  

	Yadwadkar et al. as modified by Amarendran et al. teaches all the limitations of claim 16.  With respect to claim 17, Yadwadkar et al. teaches the method of claim 16, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes corresponding with data deduplication levels (Paragraph 22 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 3, because claim 18 is substantially equivalent to claim 3.

	Yadwadkar et al. as modified by Amarendran et al. teaches all the limitations of claim 16.  With respect to claim 19, Yadwadkar et al. teaches the method of claim 16, further comprising deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 5, because claim 20 is substantially equivalent to claim 5.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) and Amarendren et al. (US Pub. No. 20160078245) in further view of Swafford (US Pub. No. 20190124118).

The Yadwadkar et al. reference as modified by Amarendren et al. teaches all the limitations of claim 1.  With respect to claim 2, Yadwadkar et al. as modified by Amarendren et al. does not disclose generating rules for the rules-based machine learning.
However, Swafford teaches the method of claim 1, further comprising generating rules for the rules-based machine learning algorithm based on the performance data (Paragraph 144 discloses generating rules).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Swafford (security policies).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally by executing machine learning.  See Ram Paragraphs 7-22.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

Claim(s) 7, 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadwadkar et al. (US Patent No. 8856335) and Amarendren et al.  (US Pub. No. 20160078245) in further view of  RAM (US Pub. No. 20170286643).

Yadwadkar et al. as modified by Amarendren et al.   teaches all the limitations of claim 1.  With respect to claim 7, Yadwadkar et al. as modified by Amarendren et al. does not disclose a duplication table.
However, Ram teaches the method of claim 1, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes associated with the data deduplication levels (Paragraph 22 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Yadwadkar et al. as modified by Amarendren et al.   teaches all the limitations of claim 1.  With respect to claim 10, Yadwadkar et al. as modified by Amarendren et al. does not disclose a duplication table.
However, Ram teaches the method of claim 1, wherein the method further includes deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Yadwadkar et al. as modified by Amarendren et al.   teaches all the limitations of claim 1.  With respect to claim 13, Yadwadkar et al. as modified by Amarendren et al. does not disclose a duplication table.
However, Ram teaches the data storage system of claim 11, further comprising generating a data deduplication table, wherein the data deduplication table includes optimal data block sizes associated with data deduplication levels (Paragraph 271 discloses a table relating a plurality of file types to a plurality of optimal data block sizes).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Yadwadkar et al. as modified by Amarendren et al.   teaches all the limitations of claim 1.  With respect to claim 14, Yadwadkar et al. as modified by Amarendren et al. does not disclose a duplication table.
However, Ram teaches the data storage system of claim 11, wherein the memory having code stored thereon, when executed by the processor, performs the method further comprising deduplicating the I/O data based on the optimal data block size to produce a deduplicated I/O data (See Paragraph 45 discloses predetermined optimal block size when the associated type of file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yadwadkar et al. (managing service-level objectives) and Amarendran et al. (data storage) with Ram (optimizing data block size).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage management.  This would have improved performance by making sure that data operations over a network were analyzed in order to make sure that data was duplicated for efficiency and ensure that blocks were sized so that the system would work optimally.  See Ram Paragraphs 7-22.  

Allowable Subject Matter
Claims 6 are allowable.
The performance ranking disclosed by the prior art of record, in general, does not include wherein the data deduplication level is one of a plurality of data deduplication levels, and wherein the data deduplication levels have a one to one mapping with the performance ranks. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20180107838 is directed to DATA PROTECTION WITHIN AN UNSECURED STORAGE ENVIRONMENT: [0070] The deduplication module 555, analysis module 558, remote module 560, and seeds 562 may individually and/or collectively perform various aspects of the present invention as will be further described. For example, the deduplication module 555 may perform various deduplication operations in accordance with aspects of the illustrated embodiments, such as designating certain duplicate data with a reference to the physical location of the data in lieu of a duplicate instance of physical storage. The analysis module 558 may use data analytics to identify, organize, create, delete, sequester, or perform other actions on various patterns, trends, and other characteristics identified in the tracked data over the network 560 and between other distributed computing components in the distributed computing environment.  [0097] the mechanisms of the present invention may organize individual storage objects using hashed metadata based upon specific block sizes. Multiple entries may exist in the hashed metadata database for multiple block sizes for a single storage object. Upon completion of a write operation to the object storage environment, written data may be compared against multiple block sizes to determine the optimum default block size for the particular storage object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154